Citation Nr: 1828864	
Decision Date: 05/15/18    Archive Date: 05/23/18

DOCKET NO.  11-33 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a chronic pain disorder, claimed as lupus or fibromyalgia, as secondary to service-connected disabilities.

2. Entitlement to an evaluation in excess of 30 percent for abdominal adhesions with spastic colon.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from May 1981 to August 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal of February 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the Board at a November 2013 conducted via videoconference.  A transcript of the hearing is included in the claims file.

This case was previously before the Board in September 2014, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.



FINDINGS OF FACT

1. The Veteran has not been diagnosed with a chronic pain disorder that has been caused or chronically worsened by her service-connected disabilities.

2. The Veteran's service-connected abdominal adhesions with spastic colon is manifest by no more than moderately severe adhesions of the peritoneum manifested by partial obstruction with delayed motility of barium meal and less frequent and less prolonged episodes of pain; frequent and prolonged episodes of severe colic distension, nausea or vomiting have not been shown.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a chronic pain disorder have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.310 (2017).

2. The criteria for an evaluation in excess of 30 percent for abdominal adhesions with spastic colon have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7301 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  All pertinent treatment records identified by the Veteran have been obtained, and VA examinations have been provided where warranted.  There has been no allegation of errors with the duties to notify and/or assist in the instant case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

As noted above, the instant appeal has been previously remanded in September 2014.  There has been substantial compliance with the Board's remand directives as they pertain to the issue decided herein, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.
Service Connection

With respect to the Veteran's claim of service connection for a chronic pain disorder, claimed as fibromyalgia and/or lupus, the Board notes that the Veteran does not assert, nor does the record suggest, that service connection is warranted on a direct basis.  See, e.g., November 2013 Board hearing transcript.  As such, the Board will address only secondary service connection.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

The Veteran contends that her service-connected abdominal adhesions and related disorders have caused or aggravated her chronic pain syndrome.  She was afforded a VA examination in February 2015, at which time she reported painful joints involving her shoulders, elbows, wrists, ankles, knees, and hips, which can be severe several times per month.  The VA examiner noted a diagnosis of fibromyalgia in 2000, and indicated the Veteran reported having been diagnosed with lupus at the same time.  Following a review of the claims file and physical examination of the Veteran, the VA examiner opined that the Veteran's fibromyalgia is not caused or aggravated by any service-connected disability, specifically to include abdominal/pelvic adhesions and related conditions.  In this regard, the examiner noted that there is no link between the causation or aggravation regarding the abdominal/pelvic adhesion to fibromyalgia.

The Veteran has not submitted a competent medical opinion in support of her claim.  The Board acknowledges that the Veteran herself has claimed that she suffers from a chronic pain disorder that is the result of or has been aggravated by her service-connected abdominal adhesions.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, she is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology are afforded little probative value and cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a chronic pain disorder.  As such, the benefit of the doubt rule does not apply, and the Veteran's claim must be denied.  See 38 U.S.C. § 5107 (2012).

Increased Evaluation

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's abdominal adhesions has been evaluated as 30 percent disabling throughout the appeal period pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7301 (2017).  The Board notes that in an April 2015 rating decision, the AOJ granted service connection for spastic colon, which was combined with the existing evaluation for abdominal adhesions.  

Under Diagnostic Code 7301, adhesions of the peritoneum are assigned a 30 percent rating for moderately severe adhesions of the peritoneum with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  A 50 percent disability rating is assigned for severe adhesions of the peritoneum with definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  38 C.F.R. § 4.114.

Turning to the record, at a January 2009 VA examination, the Veteran reported abdominal pain described as a pulling sensation in her lower abdomen.  She also described flare-ups three times per week, which feels as a stabbing pain.  She reported no nausea or vomiting, but did get constipated three to four times per week with occasional diarrhea one to two times per week.  The examiner noted a diagnosis of abdominal adhesions and indicated laboratory findings were within normal limits.

At a February 2010 VA examination, the Veteran reported worsening abdominal pain with flare-ups of bloating about every three to four weeks that are very severe with pain in the upper and lower abdomen.  She also complained of upper abdominal distention with regurgitation, nausea, and vomiting.  She reported daily constipation treated with MiraLax and stool softeners.  At an August 2010 VA examination, the Veteran again reported worsening abdominal pain and a feeling that her upper abdomen is distended.  She complained of nausea and vomiting as well as constipation.  On physical examination, her abdomen was distended and tender in all four quadrants with hyperactive bowel sounds.  

At a February 2015 VA peritoneal adhesions examination, the Veteran reported constipation where she will not have a bowel movement for three days without laxatives, and then occasional diarrhea with frequent loose stools.  She has not had severe peritonitis, a ruptured appendix, perforated ulcer, or an operation with drainage.  The examiner noted adhesions of the small and large intestines as well as to her bladder and anterior abdominal and pelvic walls.  The Veteran experiences symptoms of pain, nausea, vomiting, abdominal distension, and constipation alternating with diarrhea.  The VA examiner noted the status of the adhesions is moderately-severe.  At a separate VA intestinal conditions examination, also conducted in February 2015, the Veteran was noted to have occasional episodes of bowel disturbance with abdominal distress.  The VA examiner noted the Veteran was hospitalized in 2009 for obstipation which resolved with MiraLax and no surgery required.  She also sought emergency treatment in approximately 2014 after increased abdominal discomfort and not having had a bowel movement for five days.

Having considered the evidence discussed above, as well as all other evidence of record, including VA and private treatment records and lay statements submitted on the Veteran's behalf, the Board concludes that an evaluation in excess of 30 percent is not warranted for the Veteran's abdominal adhesions with spastic colon.  In this regard, there is no competent medical evidence of definite partial obstruction shown by x-ray, nor has the Veteran experienced severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  Furthermore, a VA examiner has specifically indicated the Veteran's symptoms are moderately severe, consistent with the current 30 percent evaluation.  

The Board has considered whether a separate evaluation may be warranted for the Veteran's spastic colon.  However, as noted above, the Veteran experiences only occasional episodes of bowel disturbance with abdominal distress.  Such symptomatology does not warrant a separate compensable evaluation.  See 38 C.F.R. § 4.114, Diagnostic Code 7319 (2017).  

The Board acknowledges the Veteran's contentions that her service-connected abdominal adhesions warrants an evaluation greater than 30 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.114 with respect to determining the severity of her service-connected abdominal adhesions.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009).

Accordingly, the Board finds the preponderance of the evidence is against an evaluation greater than 30 percent at any point during the appeal period, and the claim is denied.  38 U.S.C. § 5107(b).

ORDER

Entitlement to service connection for a chronic pain disorder is denied.

Entitlement to an evaluation in excess of 30 percent for abdominal adhesions with spastic colon is denied.


____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


